Citation Nr: 0203668	
Decision Date: 04/22/02    Archive Date: 05/02/02

DOCKET NO.  99-03 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable evaluation for multiple lipomata 
of the trunk and upper arms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel






INTRODUCTION

The veteran had active military service from August 1965 to 
June 1969 and from November 1972 to December 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson Mississippi, which in pertinent part, denied 
entitlement to a compensable evaluation for multiple lipomata 
of the trunk and upper arms.  The veteran subsequently 
perfected this appeal.

In July 2000, the Board remanded this claim for further 
development.  The case has since returned to the Board.  


FINDINGS OF FACT

1. The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's appeal.

2. The veteran's service-connected skin disability is 
currently manifested by lipomas on the upper back and an 
ulcerated papule on the right shoulder.  The veteran has 
had multiple lipomas excised.

3. The veteran has not submitted evidence tending to show 
that his service-connected lipomata is unusual, requires 
frequent hospitalization or causes marked interference 
with employment.






CONCLUSION OF LAW

The criteria for a 10 percent evaluation, and no more, for 
the veteran's service-connected multiple lipomata of the 
trunk and upper arms, have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321(b), 4.118, Diagnostic Codes 
7803, 7804, 7805, 7806, and 7819 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified in the October 1998 
rating decision, the January 1999 statement of the case 
(SOC), and the July 2001 supplemental statement of the case 
(SSOC) of the evidence necessary to warrant an increased 
evaluation for his service-connected lipomata.  The Board 
concludes that the discussions in the rating decision, the 
SOC, and the SSOC, adequately informed the veteran of the 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  By 
letter dated July 18, 2000, the veteran was requested to 
identify all sources of treatment received for his service-
connected lipomata.  The veteran did not identify additional 
treatment records that needed to be obtained.  In April 2001, 
the veteran was contacted by telephone regarding the VCAA and 
the duty to assist.  At this time, the veteran indicated that 
he had no additional information to submit in support of his 
claim.

In keeping with the duty to assist, the veteran was provided 
VA dermatology examinations.  In the March 2002 informal 
hearing presentation, the veteran's representative contends 
that the January 2001 examination was flawed in that it did 
not go into detail of the "nature and degree" of the 
lipomas.  The Board has reviewed the examination and 
determined that it provides sufficient information for rating 
purposes in that it describes the location of the lipomas and 
associated symptomatology.  Further, in light of the Board's 
favorable decision to award a compensable evaluation, an 
additional examination is not necessary.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

The veteran was originally granted service connection for 
multiple lipomata, trunk and upper arms, in April 1991 and 
assigned a noncompensable evaluation, effective December 20, 
1989.  In December 1994 and October 1998, requests for a 
compensable evaluation were denied.  The veteran contends the 
current noncompensable evaluation does not adequately reflect 
the severity of his disability.

By way of history, the veteran began noticing small 
subcutaneous tumors on various portions of his body 
(primarily trunk and arms) in the early 1970's after 
returning from Vietnam.  He underwent a dermatology 
examination in March 1990 which revealed several minor 
surgical scars and removal of lipomata.  Several small 
subcutaneous tumors indicative of lipoma were still present.  
On VA examination in October 1994, the veteran reported 
having multiple lipomas removed throughout his military 
career, but that none had ever been larger than a 1x2-cm 
lesion.  The scars were well healed, there was no residual 
abnormality, and he had no lipomas at that time. 

The veteran underwent a VA examination in July 1998.  The 
veteran complained of intermittent redness of the nose.  
Physical examination of the nose revealed rhinophyma with 
deep pits and strawberry-like nose and injection.  There were 
no skin masses.  There was a 6mm-diameter basal cell 
carcinoma on the distal wrist on the right and an epithelial 
skin tag of the right axilla and right perineum area.  

The veteran was examined for VA purposes in September 2000 
and January 2001.  In September 2000, the veteran presented 
with complaints of growths under both arms and groin.  He 
also reported having rosacea.  Examination of the face 
revealed rhinophyma and minimal erythema.  Papules were noted 
in the groin area.  Assessment was acrochordon (skin tag) - 
scissor excision and rosacea.  

On VA examination in January 2001, the veteran's medical 
records were reviewed.  The veteran reported a red nose for 
10 years and lumps on his body for 30 years.  He has had 
various lipomas excised and uses Metrogel for his nose.  The 
veteran reported his nose itches and burns but the lipomas 
were noted to be asymptomatic.  

Physical examination revealed the following: erythematous 
nose with dilated veins; lipomas on upper back; and small 
cysts on dorsal feet.  An ulcerated papule was noted on the 
right shoulder.  No associated systemic or nervous 
manifestations were described.  The examiner noted the 
veteran needs to have a biopsy of the ulceration on his right 
shoulder.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
1991).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2001); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected skin disability is not listed 
in the rating schedule.  Where an unlisted condition is 
encountered, it is permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  See 38 C.F.R. § 4.20 (2001).

In accordance with the rating schedule, VA ascertained the 
severity of the veteran's lipomata pursuant to Diagnostic 
Code 7819.  Under this provision, benign skin growths are 
rated on the basis of scars, disfigurement, etc.  They may 
also be rated as for eczema under Diagnostic Code 7806 
depending on the location, extent and repugnant or otherwise 
disabling character of manifestations.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7819 (2001).

A 10 percent evaluation is warranted for superficial scars 
that are poorly nourished with repeated ulceration or that 
are tender and painful on objective demonstration.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7803 and 7804 (2001).  
Other scars are rated on limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2001).

Eczema is rated as follows: with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area (noncompensable); with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area 
(10 percent); with exudation or itching constant, extensive 
lesions, or marked disfigurement (30 percent); and with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant (50 
percent).  38 C.F.R. § 4.118, Diagnostic Code 7806 (2001).

In evaluating the veteran's service-connected lipomata, 
findings related to his non-service-connected skin conditions 
will not be considered.  Upon review of the medical evidence, 
the Board finds that the severity of the veteran's service-
connected lipomata more closely approximates the criteria for 
a 10 percent evaluation under Diagnostic Code 7806.  The most 
recent examination report does not describe the area covered 
by the lipomas as extensive, and it indicates they are 
asymptomatic.  However, given that the veteran has lipomas on 
his upper back, an ulcerated papule on his right shoulder, 
and the need for scissor excision of skin tags, the Board 
finds that a 10 percent evaluation is warranted.  In making 
this determination, all reasonable doubt has been resolved in 
the veteran's favor.  See 38 U.S.C.A. § 5107(b) (West Supp. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

An evaluation in excess of 10 percent, however, is not 
warranted under Diagnostic Code 7806.  The medical evidence 
does not indicate there is constant itching or exudation, 
extensive lesions or marked disfigurement.  With the 
exception of an ulcerated papule on the veteran's right 
shoulder, the lipomas were noted to be asymptomatic.  

Similarly, an evaluation in excess of 10 percent is not 
available under Diagnostic Codes 7803 or 7804 as a 10 percent 
evaluation is the maximum schedular evaluation available 
under these provisions.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7803 and 7804 (2001).  Further, the medical evidence 
does not establish any loss of function associated with the 
veteran's service-connected lipomata and therefore, an 
evaluation based on limitation of function of the part 
affected would be inappropriate.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2001). 


ORDER

An evaluation of 10 percent, and no more, for service-
connected lipomata is granted, subject to the laws and 
regulations governing the award of monetary benefits.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

